Citation Nr: 1210630	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  05-40 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bursitis of the elbows. 

2.  Entitlement to service connection for left side nerve damage below the arm.

3.  Entitlement to service connection for right shoulder bursitis. 

4.  Entitlement to service connection for degenerative changes of the right and left knees (claimed as bilateral knee disorder).

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for a gastrointestinal disorder (claimed as a deformed duodenum due to ulcers).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to September 1963, with additional service in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which denied entitlement to the benefits currently sought on appeal.  Timely appeals were noted from that decision. 

Hearings on these matters were held before a Decision Review Officer in February 2007, and before the undersigned Acting Veterans Law Judge sitting at the RO in October 2009.  Copies of the hearing transcripts have been associated with the claims file.

Statements made by the Veteran on the record during his October 2009 hearing have been construed by the Board as a claim of entitlement to service connection for diabetes mellitus, and an application to reopen previously denied claims of entitlement to service connection for ingrown toenails and defective vision.  These matters were referred to the RO for appropriate action in December 2009.  It does not appear that additional action was undertaken by the RO.  In addition, in a March 2011 statement, the Veteran raised claims for service connection for diabetes mellitus, epilepsy, and posttraumatic stress disorder (PTSD).  Accordingly, the matters are referred back to the RO for appropriate disposition. 

A review of the record reflects that the Veteran perfected an appeal for service connection for depression, a right foot disorder, and headaches in December 2005.  Service connection for these disorders was granted by rating decision dated April 2009, which represents a complete grant of the benefits sought.  Therefore, the issues are no longer before the Board.

This case was previously before the Board in June 2009, at which time it was remanded for further development.  Specifically, the RO was instructed to conduct examinations and obtain medical opinions pertinent to the Veteran's claims.  As discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In March 2011, the Veteran submitted additional evidence in support of his claims accompanied by a waiver of consideration of the evidence by the AOJ.

The issue of entitlement to service connection for left side nerve damage below the arm is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Bursitis of the elbows was not incurred in or aggravated by service.

2.  Right shoulder bursitis was not incurred in or aggravated by service.

3.  Degenerative changes, bilateral knees, were not incurred in or aggravated by service, and did not manifest to a compensable degree within one year of service discharge.

4.  A left foot disorder was not incurred in or aggravated by service, and the evidence does not show that any arthritis of the left foot manifested to a compensable degree within one year following his separation from service.

5.  A back disorder was not incurred in or aggravated by service, and the evidence does not show that any arthritis of the back manifested to a compensable degree within one year following his separation from service.

6.  A cervical spine disorder was not incurred in or aggravated by service, and the evidence does not show that any arthritis of the back manifested to a compensable degree within one year following his separation from service.

7.  A deformed duodenum due to ulcers was not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bursitis of the elbows are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for the establishment of service connection for right shoulder bursitis are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  The criteria for the establishment of service connection for degenerative changes of the right and left knees are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  The criteria for the establishment of service connection for a left foot disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  The criteria for the establishment of service connection for a back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

6.  The criteria for the establishment of service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

7.  The criteria for the establishment of service connection for a deformed duodenum due to ulcers are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

By letters dated in June 2004 and October 2004, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  With respect to the Dingess requirements, the Veteran was provided with the requisite notice in correspondence provided to the Veteran by the RO, to include that associated with the Supplemental Statement of the Case sent by letter dated in January 2011.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  
Additionally, the Veteran was afforded VA examinations in November 2008.  With regard to the Veteran's claim for service connection for a duodenum ulcer, in December 2009, the Board remanded the claim for an opinion as to whether the Veteran's disability was related to his service and requested that the examiner reconcile the opinion with a March 1960 service treatment record.  The Veteran was subsequently afforded a VA intestines examination in March 2010.  However, in a May 2011 Written Brief Presentation, the Veteran's representative contended that the March 2010 examiner failed to comply with the Board's directive in the December 2009 remand in that the examiner did not reconcile the lay statements with the medical opinion as requested in the December 2009 remand.  The representative also contended that the examiner failed to provide a detailed rationale for the opinion and contended that the examination was therefore inadequate.  However, the March 2010 VA examiner provided an opinion that addressed the etiology of the Veteran's current gastrointestinal disorder supported by stated rationale.  As this opinion was based upon an interview with the Veteran, a medical evaluation, consideration of the March 1960 service treatment record, and an accurate understanding of his medical history based upon review of his VA claims file, the Board finds it is supported by an adequate foundation.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  With regard to the remaining claims on appeal, the Veteran's representative also requested that the Board remand those claims for VA orthopedic examinations.  However, a review of the claims file shows that the Veteran was afforded a VA orthopedic examination in November 2008.  Therefore, the Board determines that the AOJ has substantially complied with the December 2009 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 

evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Bursitis of the Elbows

The Veteran asserts that he has bursitis of the elbows that is manifested as a result of his period of active service.

A review of his service treatment records reveals that a report of an October 1959 enlistment examination and September 1969 separation examination, and reports of Reserve examinations in December 1974 and September 1975 indicate normal clinical evaluations of the Veteran's upper extremities.  Reports of medical history dated in December 1974 and September 1975 indicate that the Veteran denied any problems with his elbows.

In a July 2004 statement in support of claim, the Veteran contended that a neuromuscular disorder caused by a fall, on an aircraft carrier during service, caused bursitis in his elbows.

During a hearing before a Decision Review Officer in February 2007, and before the Board in October 2009, the Veteran testified that he injured his elbows during an in-service incident during which he was aboard a ship and got his left hand caught between a drop tank and a tie-on.  He contended that his left arm was wrenched in such a way that it caused damage to his elbows.  He testified that he received treatment at sick bay.

On November 2008 VA joints examination, the Veteran presented with bursitis of both elbows and a history of injury to his right elbow during service in 1961 when he accidentally ran into the wing of a jet plane and landed on his back.  He recalled receiving treatment in sick call.  The examiner diagnosed an infraction involving the medial left humeral epicondyle.   Following review of the service treatment records, post-service treatment records, examination of the Veteran, and a history provided by the Veteran, the examiner concluded that the Veteran's bursitis of the elbows was less likely as not caused by or a result of the injuries he received during service. 

The Board finds probative the November 2008 opinion of the VA examiner that stated that the Veteran's current bursitis of the elbows is not related to service.  
This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include his lay statements, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with bursitis of the elbows during his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with either elbow until November 2008; and no competent medical evidence linking such symptoms to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has right and left elbow disorders that are related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has bursitis of the elbows, or any other disorder of the elbows, as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2011); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for bursitis of the elbows.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).

Right Shoulder Bursitis

The Veteran asserts that he has right shoulder bursitis that is manifested as a result of his period of active service.

Service treatment records include a July 1961 report that indicates that the Veteran sustained an abrasion of the right shoulder.  However, a report of an October 1959 enlistment examination and September 1969 separation examination, and reports of Reserve examinations in December 1974 and September 1975 indicate normal clinical evaluations of the Veteran's upper extremities.  Reports of medical history dated December 1974 and September 1975 indicate that the Veteran denied any shoulder problems.

Private treatment records include an April 1999 report that reflects complaints of intermittent shoulder pain for 20 years and a diagnosis of arthralgias.

In a July 2004 statement in support of claim, the Veteran contended that a neuromuscular disorder caused by an in-service fall on an aircraft carrier caused bursitis in his right shoulder.

A January 2005 operative report indicates a preoperative diagnosis of AC joint arthritis with rotator cuff tendinitis and a preoperative diagnosis of AC joint arthritis with full-thickness retracted rotator cuff tear of the supraspinatus tendon.  At that time, the Veteran underwent a Gurd-Mumford resection of the outer clavicle; anterior Neer acromioplasty; bursectomy and open repair using the Opus system of the retracted rotator cuff tear.  A September 2006 VA treatment record reflects that the Veteran stated that he injured his right shoulder during an in-service fall in 1961.  He was diagnosed with a history of a right rotator cuff injury.

During the February 2007 Decision Review Officer hearing, and the October 2009 Board hearing, the Veteran testified that he injured his right shoulder during service when he fell while tying down a washboard.  He testified that he was treated at sick bay but that no disability was noted on x-ray examination.

On November 2008 VA joints examination, the Veteran presented with a history of right shoulder bursitis and stated that in 1961, he was aboard a ship when he accidentally ran into the wing of a jet plane and injured his right shoulder.  The examiner noted that he underwent rotator cuff surgery on the right shoulder in 2004.  The Veteran was diagnosed with status post ligamental reconstruction of the right shoulder, subacromial subdeltoid bursitis, and mild separation of the right AC joint.  
Following review of the service treatment records, post-service treatment records, examination of the Veteran, and a history provided by the Veteran, the examiner concluded that the Veteran's right shoulder bursitis was less likely as not caused by or a result of the injuries he received during service.  The Veteran's right shoulder had a documented abrasion and not a joint injury which was a one-time occurrence and was not related to bursitis, which is inflammation of the joints.  An abrasion is a superficial injury to the epidermal of the skin.

The Board finds probative the November 2008 opinion of the VA examiner that stated that the Veteran's current right shoulder bursitis is not related to service.  
This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include his lay statements, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with his right shoulder during his period of active service; and that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Barr, 21 Vet. App. at 303; Jandreau, 492 F. 3d at 1372.

To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no diagnoses associated with the right shoulder until April 1999; and no competent medical evidence linking such symptoms to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, 5 Vet. App. at 93.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has right shoulder bursitis that is related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has right shoulder bursitis, or any other right shoulder disorder, as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2011); Obert, 5 Vet. App. at 33.

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for right shoulder bursitis.  See Degmetich, 104 F.3d at 1328; Gilpin, 155 F. 3d at 1353.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).

Degenerative Changes, Knees

The Veteran asserts that he has degenerative changes in his knees that are manifested as a result of his period of active service.

Service treatment records include a January 1961 clinical note which appears to indicate that the left knee was "ok."  A report of an October 1959 enlistment examination and a September 1969 separation examination, and reports of Reserve examinations in December 1974 and September 1975 indicate normal clinical evaluations of the Veteran's lower extremities.  Reports of medical history dated December 1974 and September 1975 indicate that the Veteran denied any knee problems.
Private treatment records include a September 1998 report which reflects a diagnosis of arthritic knees.  A May 2000 private treatment report indicates a history of a knee injury twenty-five years ago at which time the Veteran fell and twisted his knee.  He was diagnosed with knee pain that was probably arthritis.

In a July 2004 statement in support of claim, the Veteran contended that a neuromuscular disorder caused by an in-service fall on an aircraft carrier caused a bilateral knee condition.

On November 2008 VA joints examination, the Veteran presented with a bilateral knee condition.  He recalled being treated for a left knee injury and injuring the right knee during service but did not remember when he injured his knees.  On examination, he was diagnosed with a minimal osteoarthritis and mild diffuse osteopenia of the knees.  Following review of the service treatment records, post-service treatment records, examination of the Veteran, and a history provided by the Veteran, the examiner concluded that the Veteran's bilateral knee disability was less likely as not caused by or a result of the Veteran's injuries he received during service.

In October 2009, the Veteran testified that he injured his right knee while pushing planes by hand and that his left knee was injured in a separate incident when a jet knocked him down.

The Board finds probative the November 2008 opinion of the VA examiner that stated that the Veteran's current bilateral knee disability is not related to service.  
This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include his lay statements, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with his knees during his period of active service; and that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Barr, 21 Vet. App. at 303; Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no diagnoses associated with the knees until September 1998; and no competent medical evidence linking such symptoms to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, 5 Vet. App. at 93.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has degenerative changes in his knees that related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has degenerative changes, bilateral knees, or any other bilateral knee disability, as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2011); Obert, 5 Vet. App. at 33.

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for degenerative changes, bilateral knees.  See Degmetich, 104 F. 3d at 1328; Gilpin, 155 F. 3d at 1353.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).
Left Foot Disorder

The Veteran asserts that he has a left foot disorder that is manifested as a result of his period of active service.

Service treatment records include a report of an October 1959 enlistment examination and September 1969 separation examination, and reports of Reserve examinations in December 1974 and September 1975 which indicate normal clinical evaluations of the Veteran's feet.  A September 1962 report indicates treatment of a foot infection.  However, reports of medical history dated December 1974 and September 1975 do not reflect complaints of any foot disorder.

In a July 2004 statement in support of claim, the Veteran contended that a neuromuscular disorder, caused by an in-service fall on an aircraft carrier, caused a foot disorder.

During the February 2007 Decision Review Officer hearing and the October 2009 Board hearing, the Veteran testified that his left foot was injured when he dropped a fifty pound bar on the foot.

On November 2008 VA feet examination, the Veteran complained of dropping a crow bar on the right foot during service.  He presented with complaints of numbness and tingling in his foot and of residual flare-ups of pains to the arch areas and the ball of the feet.  He was diagnosed with minimal distal interphalangeal joints osteoarthritis and small plantar calcaneal spurs.  Following review of the service treatment records, post-service treatment records, examination of the Veteran, and a history provided by the Veteran, the examiner noted that there was no documentation of any injuries or conditions during service that related to the Veteran's left foot condition and opined that the Veteran's left foot condition was less likely as not caused by or result of the injuries he received during service.  

The Board finds probative the November 2008 opinion of the VA examiner that stated that the Veteran's current left foot condition is not related to service.  
This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include his lay statements, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with his left foot during his period of active service; and that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Barr, 21 Vet. App. at 303; Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no diagnoses associated with the left foot until November 2008; and no competent medical evidence linking such symptoms to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, 5 Vet. App. at 93.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a left foot disorder that is related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has a left foot disorder as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2011); Obert, 5 Vet. App. at 33.

For the reasons and bases provided above, the evidence in this case weighs against the claim of service connection for a left foot disorder.  See Degmetich, 104 F. 3d at 1328; Gilpin, 155 F. 3d at 1353.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).

Back and Cervical Spine Disorders

The Veteran asserts that he has back and cervical spine disorders that are manifested as a result of his period of active service.

The service treatment records include a report of an October 1959 enlistment examination, September 1969 separation examination, and reports of Reserve examinations in December 1974 and September 1975 which indicate normal clinical evaluations of the Veteran's spine.  Reports of medical history dated in December 1974 and September 1975 indicate that the Veteran denied any problems with recurrent back pain.

A February 2000 Social Security evaluation report reflects complaints of neck and back pain.  X-ray of the lumbar spine revealed degenerative spurring at all levels from L1 to L5.  A L5 vertebral body was located slightly posterior to the S1 body.  The disc height was normal and no other abnormalities were identified.  X-ray examination of the cervical spine revealed an apparent loss of disc height at C6-7. There was an exaggerated lordotic curve at the lower cervical spine levels.  There were several degenerative spurs at C6-7 and C7-T1.  There was also a calcified mass located just anterior to the vallecula.  A March 2004 neurological report indicates a diagnosis of cervical spondylosis and cervical myelopathy, symptomatic.  A March 2004 MRI of the cervical spine indicates a mild broad-based bulge of the disc to the left of the midline of C5-6.  A May 2004 neurological report indicates a diagnosis of signs of nerve root irritation at the C5 and C6 level on the left secondary to cervical spondylosis.

A September 2006 VA treatment record reflects a diagnosis of osteoarthritis of the cervical spine.

Private treatment records include an October 2006 report which reflects a diagnosis of cervical spondylosis.  In April 2009, the Veteran was diagnosed with lumbar spondylosis.

On November 2008 VA spine examination, the Veteran stated that during his service in February 1960, he was crossing the flight deck when he was blown down by a jet stream which caused injury to his cervical area.  In 1961, he accidentally ran into the wing of a jet and landed on his back and re-injured his neck and low back.  On VA spine examination, he was diagnosed with moderate degenerative disc and spondylosis from C5-T1, neural foramina encroachment from C4-C6 bilaterally, and left-sided mild hypertrophic degenerative facet joints C4-C5 and bilaterally at C5-C6.  Following review of the service treatment records, post-service treatment records, examination of the Veteran, and a history provided by the Veteran, the examiner opined that the Veteran's back and neck conditions were less likely as not caused by or a result of the Veteran's injuries he received during service.

During the October 2009 Board hearing, the Veteran testified that he injured his neck and back during an in-service fall.

The Board finds probative the November 2008 opinion of the VA examiner that stated that the Veteran's current back and neck conditions are not related to service.  
This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include his lay statements, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with his back and neck during his period of active service; and that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Barr, 21 Vet. App. at 303; Jandreau, 492 F.3d at 1372.
  
To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with the back and cervical spine until February 2000; and no competent medical evidence linking such symptoms to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, 5 Vet. App. at 93.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has back and cervical spine disorders that are related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has a back or cervical spine disorder as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2011); Obert, 5 Vet. App. at 33.

For the reasons and bases provided above, the evidence in this case weighs against the claims of service connection for back and neck disorders.  See Degmetich, 104 F. 3d at 1328; Gilpin, 155 F. 3d at 1353.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).

Deformed Duodenum due to Ulcers

The Veteran asserts that he has a deformed duodenum due to ulcers that is a result of his period of active service.

Service treatment records include a report of an October 1959 enlistment examination and September 1969 separation examination, and report of Reserve examinations in December 1974 and September 1975 indicate normal clinical evaluations of the Veteran's gastrointestinal system.  However, a March 1960 clinical note indicates a complaint of abdominal pain and a diagnosis of a ruptured spleen.  The Veteran was also under observation for gastroenteritis.  It was noted that he had a sudden onset of left-sided pain in the abdomen while eating a meal and subsequently became weak.  Reports of medical history dated in December 1974 and September 1975 are negative for complaints of stomach, liver, or intestinal trouble.

Private treatment record dated in July 1999 reflects an impression of a deformed duodenum.  A May 2004 report indicates a diagnosis of duodenal ulcer. A June 2004 operative report indicates that the Veteran underwent an esophagogastroduodenoscopy with preoperative diagnoses of esophageal ulcer and duodenal ulcer and a postoperative diagnosis of healed esophageal ulcer, duodenitis, and hiatal hernia.

A September 2006 VA treatment record reflects a diagnosis of peptic ulcer disease.

During the February 2007 hearing before a Decision Review Officer, the Veteran testified that he received treatment for gastroenteritis during service and was treated for several days in sick bay.  He testified that he continued to have gastrointestinal problems after discharge from service and was diagnosed with an acute peptic ulcer in 1973.

On November 2008 VA intestines examination, the Veteran stated that after his in-service cervical spine injury, he began to have pain in the right lower abdomen, acid reflux, and flatulence.  He also complained of diarrhea and constipation.  During an endoscopy nine years earlier, he had been diagnosed with a duodenal ulcer.  He was diagnosed with gastroesophageal reflux disease and a deformed duodenum due to ulcers.

Pursuant to the Board's December 2009 remand, the Veteran underwent a VA digestive conditions examination in March 2010 at which time the Veteran presented with a history of being hospitalized for gastroenteritis in 1960.  He was reportedly hospitalized for five days.  He reported that he had some stomach cramps and abdominal pain and was given IV fluids.  The examiner noted that the service treatment records indicated that the Veteran was hospitalized in March 1960 for a chief complaint of abdominal pain and that he had a sudden onset of left-sided pain in the abdomen while eating his noon meal and became somewhat weak.  He denied nausea, vomiting, or diarrhea and had no genitourinary symptoms.  He had been hit on the left side three days ago.  He was diagnosed with gastroenteritis at that time.  The examiner also noted that a September 1963 separation examination revealed a normal examination for the abdomen and viscera and that on October 1959 examination he checked "no" for stomach, liver, and intestinal trouble and again denied any stomach, liver, or intestinal problems in his September 1975 examination.  The examiner noted that the Veteran reported having seen a physician in 1973 who diagnosed him with peptic ulcer disease.  Subsequent treatment records indicated treatment for gastroesophageal reflux disease.  The examiner diagnosed chronic gastritis and opined that the Veteran's chronic gastritis most likely had its onset in the post military period and was not related to the diagnosis of surgical aggravation gastroenteritis from 1960 as noted during service.  The rationale was that as noted in the service treatment records, the Veteran was hospitalized for abdominal pain in 1960 and was diagnosed with surgical observation-gastroenteritis.  However, on separation examination in 1963 and on exams in 1969 and 1975 indicated no stomach, liver, or intestinal problems.  Post service medical records reflect diagnoses of dysphagia and EGD.  He also had a history of moderate alcohol use without major sequelae as noted on a July 1999 psychosocial evaluation and a June 2004 EGD revealed chronic gastritis, while an esophageal biopsy revealed non-specific chronic inflammation. 

The Board finds probative the March 2010 opinion of the VA examiner that stated that the Veteran's current chronic gastritis most likely had its onset in the post military period and was not related to the diagnosis of surgical aggravation gastroenteritis as noted during service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, to include his lay statements, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean, 13 Vet. App. at 448-9.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray, 7 Vet. App. at 492-93.

The Board recognizes the Veteran's contentions that he has had continuous symptoms associated with his gastrointestinal disorder during his period of active service; and that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Barr, 21 Vet. App. at 303; Jandreau, 492 F.3d at 1372.

To the extent that the Veteran is able to observe continuity of symptomatology, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with any gastrointestinal disorder until July 1999; and no competent medical evidence linking such symptoms to the Veteran's service) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit, 5 Vet. App. at 93.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a gastrointestinal disorder that is related to active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.

Given the medical evidence against the claim, for the Board to conclude that the Veteran has a gastrointestinal disorder, claimed as a deformed duodenum due to ulcers, as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2011); Obert, 5 Vet. App. at 33.

For the reasons and bases provided above, the evidence in this case weighs against the claims of service connection for a deformed duodenum due to ulcers.  See Degmetich, 104 F. 3d at 1328; Gilpin, 155 F. 3d at 1353.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Service connection for bursitis of the bilateral elbows is denied.

Service connection for right shoulder bursitis is denied.

Service connection for degenerative changes of the right and left knees (claimed as bilateral knee disorder) is denied.

Service connection for a left foot disorder is denied.

Service connection for a back disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a gastrointestinal disorder (claimed as a deformed duodenum due to ulcers) is denied.


REMAND

The Veteran has asserted that he has left side nerve damage due to his service.  Specifically, in a July 2004 statement, he contended that his left side was damaged when he fell on an aircraft carrier and landed on a wheel lock.  Service treatment records include a January 1961 clinical note which reflects a complaint of a sore and bruised left forearm.

Private treatment records include a March 2004 neurological report which reflects the Veteran's complaint of thoracic pain localized to the lower left rib cage and a report of trauma during service diagnosed as left rib cage pain consistent with radicular pain in the distribution of the intercoastals nerve at the T10-11 level.  In May 2004, the Veteran was diagnosed with moderate carpal tunnel syndrome on the left.  A June 2006 report reflects a diagnosis of carpal tunnel syndrome and a complaint of chronic problems with an old injury.  On VA joints examination in November 2008, however, the examiner found that the Veteran's left side nerve damage was not the result of service, because while there was reference to a contusion of the left hand, there was no documentation of any injuries that related to left side nerve damage below the arm in service.  However, a review of the record shows that the Veteran has not been provided a neurological examination which is more specific to his claim.

In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) held that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  Thus, upon remand, the Veteran should be scheduled for neurological examination to determine the etiology of any left side nerve damage.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule a VA neurological examination to determine the nature and etiology of any left side nerve damage.  The examiner shall review the claims file prior to the examination and indicate on the examination report that review of the claims file was completed.  A copy of this remand should also be provided to the examiner. 

For any left side nerve damage found, the examiner should opine whether there it is at least as likely as not that it had its onset during service.  Attention is invited to the service treatment records, and specifically to the January 1961 clinical note which reflects a complaint of a sore and bruised left forearm.  The examiner must also acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


